DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.

Claim Objections
Claim 1-21 are objected to because of the following informalities:  
Claim 1, line 9, delete “wherein the tantalum capacitor comprises,”.  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 14, 16, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 2001257130A).
Regarding claim 1, Matsumoto et al. disclose a tantalum capacitor, comprising: 
first and second surfaces facing in a first direction (fig. 1 – right, left or left, right), third and fourth surfaces facing in a second direction (fig. 1 – front, back or back, front fig. 2), and fifth and sixth surfaces facing in a third direction (fig. 1 – top, bottom, or bottom, top);
a tantalum body (1, [0001]) having one surface (left) through which a tantalum wire (11), [0018]) is exposed in the first direction (fig. 1 -- left – right); and
a substrate (6) on which the tantalum body (1) is mounted in the third direction (fig. 1 – front, back, fig. 2),
wherein the substrate (6, 7) is an organic-inorganic composite (glass epoxy – [0010]).
	Regarding claim 2, Matsumoto et al. disclose the substrate (6, 7) comprises a first layer (6) having a substrate mounting surface (bottom), through which the tantalum capacitor (1) is mounted and a second layer (7) on which the tantalum body (1) is mounted. 
	Regarding claim 3, Matsumoto et al. disclose the substrate (6) comprises a positive electrode connection portion (3a or 9) connected to the tantalum wire (11); a negative electrode connection portion (2a) connected to the tantalum body (1); a positive electrode terminal (3b or 3a and 3b) connected to the positive electrode 
	Regarding claim 4, Matusmoto et al. disclose each of the positive electrode terminal (3a and 3b) and the negative electrode terminal (2a) has a width (3a and 2a) greater than a thickness (fig. 2b).
	Regarding claim 5, Matsumoto et al. disclose each of the positive electrode connection portion (3a) and the negative electrode connection portion (2a) has at least one of a length or a width (fig. 2a), greater than a thickness (see fig. 2a).
Regarding claim 6, Matsumoto et al. disclose a lower surface of the positive electrode connection portion (3a) and an upper surface of the positive electrode terminal (3b) are disposed to be in contact with each other, and
a lower surface of the negative electrode connection portion (2a) and an upper surface of the negative electrode terminal (2b) are disposed to be in contact with each other.
Regarding claim 7, Matsumoto et al. disclose comprising a positive electrode junction portion (9) disposed on the substrate (6), and the positive electrode junction portion (9) is connected to the positive electrode connection portion (3a) and the tantalum wire (11).
Regarding claim 8, Matsumoto et al. disclose the positive electrode junction  portion (9) is arranged between the positive electrode connection portion (3a) and the tantalum wire (11) with respect to the third direction (top - bottom).
Regarding claim 10, Matsumoto et al. disclose the positive electrode connection portion (3a) and the positive electrode terminal (3b) have different lengths from each other in the first direction (left-right).
Regarding claim 11, Matsumoto et al. disclose the length of the positive electrode connection portion is smaller than the length of the positive electrode terminal.
Regarding claim 14, Matsumoto et al. disclose the positive electrode connection portion (3a) and the positive electrode terminal (3b) are spaced apart from the first surface (right), and
the negative electrode connection portion (2a) and the negative electrode terminal (2b) are spaced apart from the second surface (left).
Regarding claim 16,  Matsumoto et al. disclose the positive electrode connection portion (3a) comprises a positive electrode extension portion (left portion), and the negative electrode connection portion (2a) comprises a negative electrode extension portion (right portion).
Regarding claim 18, Matsumoto et al. disclose the substrate comprises a curable resin (epoxy) and an inorganic filler (glass) [0010].
Regarding claim 21, Matsumoto et al. disclose a moldable portion (5) covering the tantalum body (1).

Claim(s) 1, 3, 10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (JP 2010287588).
Regarding claim 1, Yamashita discloses a tantalum capacitor, comprising: 

a tantalum body (1, [0018]) having one surface (left) through which a tantalum wire (6, [0018]) is exposed in the first direction (fig. 1 -- left – right); and 
a substrate (9) on which the tantalum body (1) is mounted in the third direction (fig. 1a – top, bottom),
wherein the substrate (9) is an organic-inorganic composite (glass epoxy – [0019]).
Regarding claim 3, Yamashita discloses the substrate (9) comprises a positive electrode connection portion (51) connected to the tantalum wire (6); a negative electrode connection portion (41) connected to the tantalum body (1); a positive electrode terminal (52) connected to the positive electrode connection portion and exposed to the sixth surface (bottom); and a negative electrode terminal (42) connected to the negative electrode connection portion (41) and exposed to the sixth surface (bottom).
Regarding claim 10, Yamashita discloses the positive electrode connection portion (51) and the positive electrode terminal (52) have different lengths from each other in the first direction (fig. 1a).

Regarding claims 12 and 13, Yamashita discloses the positive electrode connection portion (51) is skewed towards the first surface and away from the tantalum body (1) in the first direction, with respect to the positive electrode terminal (52). 

Claim(s) 1, 3, and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizukoshi (JP 2009004671).
Regarding claim 1, Mizukoshi discloses a tantalum capacitor, comprising: 
first and second surfaces facing in a first direction (fig. 1b – right, left or left, right), third and fourth surfaces facing in a second direction (fig. 1a – right, left or left, right), and fifth and sixth surfaces facing in a third direction (fig. 1b – top, bottom, or bottom, top);
a tantalum body (1, [0026]) having one surface (left) through which a tantalum wire (6, [0026]) is exposed in the first direction (fig. 1b -- left – right); and 
a substrate (4) on which the tantalum body (1) is mounted in the third direction (fig. 1b – top, bottom),
wherein the substrate (4) is an organic-inorganic composite (glass epoxy – [0027]).
Regarding claim 3, Mizukoshi discloses the substrate (4) comprises a positive electrode connection portion (3) connected to the tantalum wire (2); a negative electrode connection portion (6) connected to the tantalum body (1); a positive electrode terminal (9) connected to the positive electrode connection portion (3) and exposed to the sixth surface (bottom); and a negative electrode terminal (9) connected to the negative electrode connection portion (6) and exposed to the sixth surface (bottom).
Regarding claim 9, Mizukoshi discloses the positive electrode connection portion (3) and the positive electrode terminal (9) have substantially same lengths as each other in the first direction (see fig. 1b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2001257130A).
Regarding claim 19, Matsumoto et al. disclose the claimed invention except for the epoxy is a photocurable epoxy. 
Photocurable epoxy is a well-known substrate material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of Matsumoto et al. using a photocured resin, since such a modification would form the substrate using a process requiring less energy (as compared to heat-curing). 
Regarding claim 20, Matsumoto et al. disclose the substrate comprises a glass epoxy.  
However, Matsumoto et al. do not specifically state that the filler is at least one selected from a group consisting of silica (SiO2), alumina (Al2O3), silicon carbide (SiC), barium sulfate (BaSO3), talc, mud, mica powder, aluminum hydroxide (Al2OH3), magnesium hydroxide (Mg (OH) 2),calcium carbonate (CaCO3), magnesium carbonate 
 Silica is a well-known material used in the substrate art. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the filler of Matsumoto et al. using silica, since insulator materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2001257130A) in view of Ihara (US 2011/0032662).
Regarding claim 15, Matsumoto et al. disclose the claimed invention except for the positive electrode connection portion and the positive electrode terminal are exposed to the first surface, and the negative electrode connection portion and the negative electrode terminal are exposed to the second surface.
Ihara discloses a solid electrolytic capacitor comprising a positive electrode connection portion (33) and a positive electrode terminal (3) that are exposed to the first surface (right), and the negative electrode connection portion (top of 4) and the negative electrode terminal (@41) that are exposed to the second surface (right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor wherein the 
Regarding claim 17, Matsumoto et al. disclose the positive electrode extension portion (3a) is exposed to the first surface (left).
Matsumoto et al. disclose the claimed invention except for the negative electrode extension portion is exposed to the second surface.
Ihara discloses a solid electrolytic capacitor comprising a negative electrode extension portion (top 41) that is exposed to a second surface (left).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor wherein the negative electrode extension portion is exposed to the second surface, since such a modification would form a capacitor having improved volumetric efficiency. 

Allowable Subject Matter

Claims 26-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a tantalum capacitor comprising a substrate on which the tantalum body is mounted in a second direction, wherein the substrate includes first and second resist layers, stacked one another in the second direction, and first and second through-holes .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170178821 
US 20150077905
US 20080247122

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848